DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom of Great Britain and Northern Ireland on March 24, 2016. It is noted, however, that applicant has not filed a certified copy of the GB1605047 application as required by 37 CFR 1.55.
Response to Amendment
The Amendments filed February 2, 2021 and February 3, 2021 have been entered. Claims 1, 4, 10, and 11 were amended. Claims 1-11 remain pending and are provided to be examined upon their merits. 
    
        
            
                                
            
        
    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
    
        
            
                                
            
        
    

1-st Prior Art Category: Claims 1-2, 6-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Application EP 0 931 430 B1 of Li, Yang et al., (hereinafter "LI"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is rejected as being anticipated by LI. Claim 1 is an independent claim. LI discloses the claimed subject matter of claim 1 as follows and as explained below.
Regarding and as per CLAIM 1, a biometric authorised device comprising a biometric sensor, a processing unit for receiving an output signal from the biometric sensor, and one or more protected features; Reference (LI: discloses "authentication methods employing biometric information (e.g., fingerprints) to guarantee non-fraudulent use of wireless telephones or cellular mobile phones" par. [0002] or "biometric "challenge-response" authentication scheme of this invention preferably employs a central authentication platform serving several or all MSCs and wireless phones" par. [0012] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067] and "fingerprint capturing module 101" par. [0019] and "fingerprint capturing device ("FCPD") 101 (such as that described in U[; s][; p]rovisional Application No. 60/025,949) with an on-board CPU for processing and comparison of the captured fingerprint image" par. [0019] or "[f]CPD 101 is integrated directly within the casing of a conventional wireless telephone or other communication source[; t]he only distinction being the presence of a fingerprint capture window on the side of the telephone and accessing imager 417[;] a single integrated circuit provides most of the functions of FCPD 101 and telephone 102[; t]hese functions include, for example, CPU 401, memory 404, and telecom functions 413[; a]s functions from both FCPD 101 and telephone 102 arc provided on the same chip, interface port 402 and connection line 407 arc not required" par. [0049] and "protect against unauthorized use of wireless communications" par. [0008] or "vehicle protection mechanism" par. [0065]) 
• 1 ¶ 2 • wherein the device is arranged to enable access to the one or more protected features of the device is enabled in response to identification of an authorised user via biometric data supplied through the biometric sensor to the processing unit; Reference (LI: discloses "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] or "[f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315[;] whenever a call is blocked the token sent by FCPD 101 of the caller's fingerprint, can be forwarded via MSC 103 through CAS 106 and specially stored for later-criminal investigation of fraudulent phone use (step 318)[; i]f they match, the token received from CAS 106, or [] both tokens (including the one generated at the phone), is used to decrypt the challenge sent from CAS 106 in a step 310 (begin FIG. 3B)" par. [0038] or "[c]AS 106 compares the token generated from the user's fingerprint captured and sent by FCPD 101 to one or more stored in its database 107 at column 202[; i]f these tokens do not match, the call is blocked, again at step 315" par. [0040] or "[c]AS 106 compares the token received from FCPD 101 with one or more stored tokens which were previously received from FCPD 101 and CK 202[; t]hese previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] or "[c]AS 106 must be able to generate and compare challenges, access a database of fingerprint based tokens, and communicate" par. [0054] or "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified" par. [0062] or "the encrypted challenge and the stored fingerprint token are sent to the source where the stored and source fingerprints are compared[; i]f they match, one of the fingerprints is used to decrypt the encrypted challenged[; t]he now decrypted challenge and the source fingerprint data arc then sent back to the automobile where the decrypted challenge is confirmed and the source and stored fingerprints are again compared" par. [0066] and "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified (rather than simply the caller's phone number) to the call control entity or the recipient for call screening or other authentication purposes[; i]ndeed, both the caller-ID and the terminal-ID can be jointly authenticated for an even higher level of security in phone networks" par. [0062] or "to ensure secure access to a vehicle with a wireless security system" par. [0063] or "[i]f all tests are passed, access to the automobile is permitted" par. [0066] and "using personal biometric information, like fingerprints" par. [0035] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067] and "fingerprint capturing device ("FCPD") 101 (such as that described in U[; s][; p]rovisional Application No. 60/025,949) with an on-board CPU for processing and comparison of the captured fingerprint image" par. [0019] or "[f]CPD 101 is integrated directly within the casing of a conventional wireless telephone or other communication source[; t]he only distinction being the presence of a fingerprint capture window on the side of the telephone and accessing imager 417[;] a single integrated circuit provides most of the functions of FCPD 101 and telephone 102[; t]hese functions include, for example, CPU 401, memory 404, and telecom functions 413[; a]s functions from both FCPD 101 and telephone 102 arc provided on the same chip, interface port 402 and connection line 407 arc not required" par. [0049]) 
• 1 ¶ 3 • wherein the device is arranged to compare the output signal of the biometric sensor with stored data based on earlier output signals for authorised users and determine whether the output signal is identical to one or more of the earlier output signals; and Reference (LI: discloses "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] or "[f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315[;] whenever a call is blocked the token sent by FCPD 101 of the caller's fingerprint, can be forwarded via MSC 103 through CAS 106 and specially stored for later-criminal investigation of fraudulent phone use (step 318)[; i]f they match, the token received from CAS 106, or [] both tokens (including the one generated at the phone), is used to decrypt the challenge sent from CAS 106 in a step 310 (begin FIG. 3B)" par. [0038] or "[c]AS 106 compares the token generated from the user's fingerprint captured and sent by FCPD 101 to one or more stored in its database 107 at column 202[; i]f these tokens do not match, the call is blocked, again at step 315" par. [0040] or "[c]AS 106 compares the token received from FCPD 101 with one or more stored tokens which were previously received from FCPD 101 and CK 202[; t]hese previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] or "[c]AS 106 must be able to generate and compare challenges, access a database of fingerprint based tokens, and communicate" par. [0054] or "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified" par. [0062] or "the encrypted challenge and the stored fingerprint token are sent to the source where the stored and source fingerprints are compared[; i]f they match, one of the fingerprints is used to decrypt the encrypted challenged[; t]he now decrypted challenge and the source fingerprint data arc then sent back to the automobile where the decrypted challenge is confirmed and the source and stored fingerprints are again compared" par. [0066] and "[a]nytime that a received token exactly matches one of the tokens stored in column 204, the call may be blocked" par. [0026] or "[i]f it is found that the most recently received token exactly matches one of the tokens stored in columns 202 and 204 of database 107, the call is blocked at step 315" par. [0041]) 
• 1 ¶ 4 • wherein the device is arranged so as not to enable access to the one or more protected features if the comparison finds that the output signal is identical to one of the earlier output signals. Reference (LI: discloses "it is exceedingly rare that any two finger imprints from a given user will be identical[; r]ecognizing this, the method may require the following: (a) determining whether the source fingerprint data is identical to one or more instances of sample fingerprint data previously received; and (b) if the source and any one of the instances of the sample fingerprint data are identical, preventing the call from being completed" par. [0011] or "[i]f the most current token sent from the user is identical to any token from this list, the call is also blocked, since this may indicate the interception of a particular token sent from user to CAS 106 and used illegally" par. [0024]) 
    
        
            
                                
            
        
    

Claim 2, EXAMINER's Analysis: Claim 2 is rejected as being anticipated by LI. Claim 2 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, LI discloses the claimed subject matter of claim 2 as follows and as explained below.
Regarding and as per CLAIM 2, a biometric authorised device as claimed in claim 1, Reference (LI: discloses "authentication methods employing biometric information (e.g., fingerprints) to guarantee non-fraudulent use of wireless telephones or cellular mobile phones" par. [0002] or "biometric "challenge-response" authentication scheme of this invention preferably employs a central authentication platform serving several or all MSCs and wireless phones" par. [0012] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067]) 
• 2 ¶ 2 • wherein the device includes a signal checking module for providing a signal checking parameter derived from the output signal sent from the biometric sensor to the processing unit, the signal checking parameter being determined as a function of the output signal with the same function being used each time the processing unit receives an output signal from the biometric sensor and a number of past signal checking parameters being stored on the device; and Reference (LI: discloses "fingerprint capturing device ("FCPD") 101" par. [0019] or "fingerprint module 101" par. [0019] or "[f]CPD 101" pars. [0022]-[0024], [0026], [0038], [0040]-[0041], [0044], [0047]-[0049], [0051], [0055], [0057], [0060], [0064] and "the user gives his/her fingerprint to the FCPD 101 and this is used to generate token[; i]n certain variations, step 308 can be performed at any point after step 301 and the generated token stored in a memory 404 (FIG. 4)[; a]fter the encrypted challenge has been sent to phone 102 and a token has been generated from the user's fingerprint[; f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315" par. [0038] and "token format may be an inter-minutiae distance-vector-derived format such as one of the formats commonly employed in the art" par. [0010] or "a loss of a few features of the minutiae set from the token will still leave sufficient uncorruptcd features to allow unique matching against another token derived from the same finger" par. [0025] or "many fingerprint matching schemes involve the generation of inter-minutiac-based keys (i.e., distance vectors, etc.) that while being generally similar, will vary between multiple impressions of the same finger[; v]arious inter-minutiae distance-vector-derived formats arc known in the art[; m]any of these (as well as variations on them) may be suitable for generating keys in accordance with this invention[; s]uch keys may, of course, also serve as tokens such as CK 202 in this invention" par. [0030] and "the database may store up to a pre-specified number of tokens sent by user from wireless telephone 102[; i]f the most current token sent from the user is identical to any token from this list, the call is also blocked, since this may indicate the interception of a particular token sent from user to CAS 106 and used illegally" par. [0024] and "[m]CKD 107 includes a column 204 for storing recently received tokens from FCPD 101" par. [0026] or "previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041]) 
• 2 ¶ 3 • wherein the device is arranged such that in the event of a new output signal being presented to the processing unit a new signal checking parameter is determined, the new signal checking parameter is compared to the stored signal checking parameters, and if the new signal checking parameter is identical to one of the stored signal checking parameters then access to the protected features of the device is not permitted. Reference (LI: discloses "the user gives his/her fingerprint to the FCPD 101 and this is used to generate token[; i]n certain variations, step 308 can be performed at any point after step 301 and the generated token stored in a memory 404 (FIG. 4)" par. [0038] and "[a]nytime that a received token exactly matches one of the tokens stored in column 204, the call may be blocked" par. [0026] or "[i]f it is found that the most recently received token exactly matches one of the tokens stored in columns 202 and 204 of database 107, the call is blocked at step 315" par. [0041] and "it is exceedingly rare that any two finger imprints from a given user will be identical[; r]ecognizing this, the method may require the following: (a) determining whether the source fingerprint data is identical to one or more instances of sample fingerprint data previously received; and (b) if the source and any one of the instances of the sample fingerprint data are identical, preventing the call from being completed" par. [0011] or "[i]f the most current token sent from the user is identical to any token from this list, the call is also blocked, since this may indicate the interception of a particular token sent from user to CAS 106 and used illegally" par. [0024]) 
    
        
            
                                
            
        
    

Claim 6, EXAMINER's Analysis: Claim 6 is rejected as being anticipated by LI. Claim 6 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, LI discloses the claimed subject matter of claim 6 as follows and as explained below.
Regarding and as per CLAIM 6, a biometric authorised device as claimed claim 1, wherein the biometric sensor is a fingerprint sensor. Reference (LI: discloses "authentication methods employing biometric information (e.g., fingerprints) to guarantee non-fraudulent use of wireless telephones or cellular mobile phones" par. [0002] or "biometric "challenge-response" authentication scheme of this invention preferably employs a central authentication platform serving several or all MSCs and wireless phones" par. [0012] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067] and "fingerprint capturing module 101" par. [0019] and "fingerprint capturing module 101" par. [0019]) 
    
        
            
                                
            
        
    

Claim 7, EXAMINER's Analysis: Claim 7 is rejected as being anticipated by LI. Claim 7 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, LI discloses the claimed subject matter of claim 7 as follows and as explained below.
Regarding and as per CLAIM 7, a biometric authorised device as in claim 1, wherein the device is arranged to enroll an authorised user by obtaining biometric data via the biometric sensor. Reference (LI: discloses "authentication methods employing biometric information (e.g., fingerprints) to guarantee non-fraudulent use of wireless telephones or cellular mobile phones" par. [0002] or "biometric "challenge-response" authentication scheme of this invention preferably employs a central authentication platform serving several or all MSCs and wireless phones" par. [0012] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067] and "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] or "[f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315[;] whenever a call is blocked the token sent by FCPD 101 of the caller's fingerprint, can be forwarded via MSC 103 through CAS 106 and specially stored for later-criminal investigation of fraudulent phone use (step 318)[; i]f they match, the token received from CAS 106, or [] both tokens (including the one generated at the phone), is used to decrypt the challenge sent from CAS 106 in a step 310 (begin FIG. 3B)" par. [0038] or "[c]AS 106 compares the token generated from the user's fingerprint captured and sent by FCPD 101 to one or more stored in its database 107 at column 202[; i]f these tokens do not match, the call is blocked, again at step 315" par. [0040] or "[c]AS 106 compares the token received from FCPD 101 with one or more stored tokens which were previously received from FCPD 101 and CK 202[; t]hese previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] or "[c]AS 106 must be able to generate and compare challenges, access a database of fingerprint based tokens, and communicate" par. [0054] or "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified" par. [0062] or "the encrypted challenge and the stored fingerprint token are sent to the source where the stored and source fingerprints are compared[; i]f they match, one of the fingerprints is used to decrypt the encrypted challenged[; t]he now decrypted challenge and the source fingerprint data arc then sent back to the automobile where the decrypted challenge is confirmed and the source and stored fingerprints are again compared" par. [0066] and "[t]he CK 202 is a token that has been derived from the user's fingerprint when the user first registered the purchase of his/her phone service" par. [0021] or "[c]K 202 is a token that is generated from the fingerprint that the user initially provided when registering with the phone company" par. [0027] and "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified (rather than simply the caller's phone number) to the call control entity or the recipient for call screening or other authentication purposes[; i]ndeed, both the caller-ID and the terminal-ID can be jointly authenticated for an even higher level of security in phone networks" par. [0062] or "to ensure secure access to a vehicle with a wireless security system" par. [0063] or "[i]f all tests are passed, access to the automobile is permitted" par. [0066] and "using personal biometric information, like fingerprints" par. [0035] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067] and "fingerprint capturing module 101" par. [0019]) 
    
        
            
                                
            
        
    

Claim 8, EXAMINER's Analysis: Claim 8 is rejected as being anticipated by LI. Claim 8 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, LI discloses the claimed subject matter of claim 8 as follows and as explained below.
Regarding and as per CLAIM 8, a biometric authorised device as claimed in claim 1, wherein the device is a portable device. Reference (LI: discloses "authentication methods employing biometric information (e.g., fingerprints) to guarantee non-fraudulent use of wireless telephones or cellular mobile phones" par. [0002] or "biometric "challenge-response" authentication scheme of this invention preferably employs a central authentication platform serving several or all MSCs and wireless phones" par. [0012] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067] and "wireless telephone 102" pars. [0019]-[0022], [0024], [0036], [0044], [0055], [0057], [0060]) 
    
        
            
                                
            
        
    

Claim 9, EXAMINER's Analysis: Claim 9 is rejected as being anticipated by LI. Claim 9 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, LI discloses the claimed subject matter of claim 9 as follows and as explained below.
Regarding and as per CLAIM 9, a biometric authorised device as claimed in claim 1, wherein the device is a single-purpose device for interacting with a single type of external system. Reference (LI: discloses "the module 101 can be incorporated within telephone 102 such that a standard mobile telephone casing may house all electronics for operation of the telephone and fingerprint processing[;] the electronics for processing both the fingerprints and the telephone calls are provided on a single integrated circuit chip" par. [0019] or "[f]CPD 101 is integrated directly within the casing of a conventional wireless telephone or other communication source[; t]he only distinction being the presence of a fingerprint capture window on the side of the telephone and accessing imager 417[;] a single integrated circuit provides most of the functions of FCPD 101 and telephone 102[; t]hese functions include, for example, CPU 401, memory 404, and telecom functions 413[; a]s functions from both FCPD 101 and telephone 102 arc provided on the same chip, interface port 402 and connection line 407 arc not required[; a] modified version of interface port 410 having only the functionality necessary to communicate with other wireless stations (not FCPD 101) may be employed on the integrated circuit[; t]his single chip [] has the advantage an extra layer of security as thieves will be unable to directly monitor signals crossing connection line 407" par. [0049]) 
    
        
            
                                
            
        
    

Claim 11, EXAMINER's Analysis: Claim 11 is rejected as being anticipated by LI. Claim 11 is an independent claim. LI discloses the claimed subject matter of claim 11 as follows and as explained below.
Regarding and as per CLAIM 11, a biometric authorised device comprising a biometric sensor, a non-transitory computer readable storage medium, and a processing unit that receives an output signal from the biometric sensor, wherein the device is arranged to enable access to the one or more protected features of the device in response to identification of an authorised user via biometric data supplied through the biometric sensor to the processing unit, the non-transitory computer readable storage medium comprising instructions that when executed on the processing unit will configure the processing unit to: Reference (LI: discloses "authentication methods employing biometric information (e.g., fingerprints) to guarantee non-fraudulent use of wireless telephones or cellular mobile phones" par. [0002] or "biometric "challenge-response" authentication scheme of this invention preferably employs a central authentication platform serving several or all MSCs and wireless phones" par. [0012] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067] and "fingerprint capturing module 101" par. [0019] and "a memory 605 including a persistently stored program 606 and various temporarily stored items including a challenge 607, a response token 608, and a decrypted message 609[; p]rogram 606 contains the instructions for generating a challenge, encrypting the challenge with a fingerprint based token, validating a decrypted challenge (e.g., by comparison with the generated challenge), fingerprint matching based on tokens, and[] comparing a response token with one or more stored tokens and further assuring that tokens are not identical as that would imply illegal use" par. [0055] and "fingerprint capturing device ("FCPD") 101 (such as that described in U[; s][; p]rovisional Application No. 60/025,949) with an on-board CPU for processing and comparison of the captured fingerprint image" par. [0019] or "[f]CPD 101 is integrated directly within the casing of a conventional wireless telephone or other communication source[; t]he only distinction being the presence of a fingerprint capture window on the side of the telephone and accessing imager 417[;] a single integrated circuit provides most of the functions of FCPD 101 and telephone 102[; t]hese functions include, for example, CPU 401, memory 404, and telecom functions 413[; a]s functions from both FCPD 101 and telephone 102 arc provided on the same chip, interface port 402 and connection line 407 arc not required" par. [0049] and "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] or "[f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315[;] whenever a call is blocked the token sent by FCPD 101 of the caller's fingerprint, can be forwarded via MSC 103 through CAS 106 and specially stored for later-criminal investigation of fraudulent phone use (step 318)[; i]f they match, the token received from CAS 106, or [] both tokens (including the one generated at the phone), is used to decrypt the challenge sent from CAS 106 in a step 310 (begin FIG. 3B)" par. [0038] or "[c]AS 106 compares the token generated from the user's fingerprint captured and sent by FCPD 101 to one or more stored in its database 107 at column 202[; i]f these tokens do not match, the call is blocked, again at step 315" par. [0040] or "[c]AS 106 compares the token received from FCPD 101 with one or more stored tokens which were previously received from FCPD 101 and CK 202[; t]hese previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] or "[c]AS 106 must be able to generate and compare challenges, access a database of fingerprint based tokens, and communicate" par. [0054] or "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified" par. [0062] or "the encrypted challenge and the stored fingerprint token are sent to the source where the stored and source fingerprints are compared[; i]f they match, one of the fingerprints is used to decrypt the encrypted challenged[; t]he now decrypted challenge and the source fingerprint data arc then sent back to the automobile where the decrypted challenge is confirmed and the source and stored fingerprints are again compared" par. [0066] and "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified (rather than simply the caller's phone number) to the call control entity or the recipient for call screening or other authentication purposes[; i]ndeed, both the caller-ID and the terminal-ID can be jointly authenticated for an even higher level of security in phone networks" par. [0062] or "to ensure secure access to a vehicle with a wireless security system" par. [0063] or "[i]f all tests are passed, access to the automobile is permitted" par. [0066] and "protect against unauthorized use of wireless communications" par. [0008] or "vehicle protection mechanism" par. [0065] and "using personal biometric information, like fingerprints" par. [0035] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067] and "[p]rogram 606 contains the instructions" par. [0055] and "a CPU 602 for controlling the execution of a program 606" par. [0056]) 
• 11 ¶ 2 • store data based on output signals received from users identified as authorised users; when a new output signal is received, to compare the new output signal of the biometric sensor with the stored data; and to not enable access to the one or more protected features of the device if the output signal is identical to one of the earlier output signals. Reference (LI: discloses "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] or "[f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315[;] whenever a call is blocked the token sent by FCPD 101 of the caller's fingerprint, can be forwarded via MSC 103 through CAS 106 and specially stored for later-criminal investigation of fraudulent phone use (step 318)[; i]f they match, the token received from CAS 106, or [] both tokens (including the one generated at the phone), is used to decrypt the challenge sent from CAS 106 in a step 310 (begin FIG. 3B)" par. [0038] or "[c]AS 106 compares the token generated from the user's fingerprint captured and sent by FCPD 101 to one or more stored in its database 107 at column 202[; i]f these tokens do not match, the call is blocked, again at step 315" par. [0040] or "[c]AS 106 compares the token received from FCPD 101 with one or more stored tokens which were previously received from FCPD 101 and CK 202[; t]hese previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] or "[c]AS 106 must be able to generate and compare challenges, access a database of fingerprint based tokens, and communicate" par. [0054] or "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified" par. [0062] or "the encrypted challenge and the stored fingerprint token are sent to the source where the stored and source fingerprints are compared[; i]f they match, one of the fingerprints is used to decrypt the encrypted challenged[; t]he now decrypted challenge and the source fingerprint data arc then sent back to the automobile where the decrypted challenge is confirmed and the source and stored fingerprints are again compared" par. [0066] and "[m]CKD 107 includes a column 204 for storing recently received tokens from FCPD 101" par. [0026] or "previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] and "the user gives his/her fingerprint to the FCPD 101 and this is used to generate token[; i]n certain variations, step 308 can be performed at any point after step 301 and the generated token stored in a memory 404 (FIG. 4)" par. [0038] and "it is exceedingly rare that any two finger imprints from a given user will be identical[; r]ecognizing this, the method may require the following: (a) determining whether the source fingerprint data is identical to one or more instances of sample fingerprint data previously received; and (b) if the source and any one of the instances of the sample fingerprint data are identical, preventing the call from being completed" par. [0011] or "[i]f the most current token sent from the user is identical to any token from this list, the call is also blocked, since this may indicate the interception of a particular token sent from user to CAS 106 and used illegally" par. [0024]) 
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
    
        
            
                                
            
        
    

2-nd Prior Art Category: Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LI in view of U.S. Patent Application Publication No. US 2009/0210722 A1 of Russo; Anthony P., (hereinafter "RUSSO"). 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is rejected as being unpatentable over LI and RUSSO. Claim 3 is a dependent claim that directly depends upon parent claim 2, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 2 and 1, the combined disclosures and teachings of LI and RUSSO taken together render obvious the claimed subject matter of claim 3 as follows and as explained below.
Regarding and as per CLAIM 3, a biometric authorised device as claimed in claim 2, wherein the signal checking module is a checksum calculation module, with the signal checking parameter hence being a checksum. Reference (LI: doesn't expressly and explicitly recite is a checksum calculation --- however RUSSO: clearly discloses, teaches, and/or suggests the feature -- "each of the one or more hashes is generated using MD-5, Secure Hash Algorithm-1, or a checksum" par. [0012] or "sensing biometric data using the sensor 100, such as a finger swipe or placement sensor[; t]ypically raw data 150 is processed to reduce it to a biometric template 220 that is in an appropriate format for later matching[; t]he template is stored in the database 600 along with a unique identifier of the template, called the hash 550[; t]he hash can be a cryptographic hash such as MD-5 or SHA-1, or it can be a simple checksum or other algorithm that produces a fairly unique value from the sensed input data" par. [0043] or "encrypting plain text begins with generating a MAC or checksum for the plain text[; n]ext, an encryption key is used to encrypt the plain text to produce ciphertext[; f]or added security, the encryption key is itself encrypted using a fixed key hidden in the executable code, to generate key data, which is then segmented and interspersed within the ciphertext at predetermined locations[; b]iometric information of authorized users is also encrypted and then appended, with a MAC or checksum of the plain text, to the ciphertext package" par. [0063] or "the key is now used to decrypt the ciphertext to recover the plain text[; t]he MAC or checksum is then used to determine whether the secret has been tampered with" par. [0064] or "a MAC or checksum can be generated for any combination of ciphertext, biometric data, and headers" par. [0066] or "each of the one or more hashes is generated using one of MD-5, Secure Hash Algorithm-1, and a checksum" Claim 9), [See Remarks Below]; (LI: discloses "the user gives his/her fingerprint to the FCPD 101 and this is used to generate token[; i]n certain variations, step 308 can be performed at any point after step 301 and the generated token stored in a memory 404 (FIG. 4)[; a]fter the encrypted challenge has been sent to phone 102 and a token has been generated from the user's fingerprint[; f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315" par. [0038]); (LI: doesn't expressly and explicitly recite hence being a checksum. --- however RUSSO: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
With respect to above-noted claimed elements [1] "a checksum calculation" and [2] "hence being a checksum" which are disclosed by RUSSO: the teachings and/or suggestions within the disclosure of LI thus far relied upon does not mention within its writings the reciting explicitly and expressly of [1] "a checksum calculation" and [2] "hence being a checksum" as required by the claim under examination. However, herein relied upon are portions of the disclosure of RUSSO which sufficiently teaches the features apposite to the claimed invention as commented about above with reference(s) to exemplary disclosures within RUSSO that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of LI by adding or substituting the features [1] "a checksum calculation" and [2] "hence being a checksum" as taught and/or suggested by RUSSO, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily ascertainable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of LI with these above-described teachings of [1] "a checksum calculation" and [2] "hence being a checksum" sufficiently taught, suggested, and/or disclosed in RUSSO because that one artisan of skill having ordinary skill in the art at the time of the RUSSO: par. [0002]). 
    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

3-rd Prior Art Category: Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of U.S. Patent Application Publication No. US 2017/0109512 A1 of Bower; Chris et al., (hereinafter "BOWER"). 
    
        
            
                                
            
        
    

Claim 4, EXAMINER's Analysis: Claim 4 is rejected as being unpatentable over LI and BOWER. Claim 4 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of LI and BOWER taken together render obvious the claimed subject matter of claim 4 as follows and as explained below.
Regarding and as per CLAIM 4, a biometric authorised device as claimed in claim 1, including a secure element that provides one or more of the protected features. Reference (LI: doesn't expressly and explicitly recite as claimed in claim 1, including a secure element that provides...provides one or more of the protected features. --- however BOWER: clearly discloses, teaches, and/or suggests the feature -- "sensitive data may be stored and retrieved from a secure element included in, or coupled to, the user equipment" par. [0025] or "secure element 104 may be further coupled to a sensor interface 106, which may interface one or more biometric sensors 108" par. [0029] or "secure element 104 may comprise a tamper-resistant platform (for example, a secure microcontroller including memory) that can securely host applications, store sensitive data, keys, andor the like[; f]or example, apparatus 100 may include secure element 104, which may take the form of a so-called secure smart card (for example, EMV smart card and the like)" par. [0030] or "secure element" pars. [0008]-[0009], [0012], [0021], [0031], [0033]-[0036], [0040], [0042], [0044]-[0047], [0052], [0060], [0062], [0065], [0101] where "subject matter disclosed herein may be used to provide authentication of transactions on for example credit cards, debit cards, including chip based technology such as so-called smart cards[; w]hen this is the case, application unit 406 may be implemented as disclosed herein or may be a tailored application unit[; h]owever, in this example use case, the sensor may be provided by a third party, such as a shop or merchant, and the obtained biometric data may be sent to the chip 100 (which may be on the credit card and inserted into an appropriate card slotreader or connecting unit)[; u]pon receiving the sensor data (which may comprise OCT data although other types of biometric data may be used as well) and a desired transaction" par. [0064]), [See Remarks Below] 
With respect to above-noted claimed element "including a secure element that provides one or more of the protected features" which is disclosed by BOWER: the teachings and/or suggestions within the disclosure of LI thus far relied upon does not mention within its writings an explicit and express recital of including a secure element that provides one or more of the protected features as required by the claim being considered. Nonetheless, herein relied upon are portions of the disclosure of BOWER which sufficiently teaches the feature apposite to the claimed invention as annotated above with quotation(s) of exemplary disclosures within BOWER that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of LI by adding or substituting the feature including a secure element that provides one or more of the protected features as taught and/or suggested by BOWER, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily reckonable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of LI with these aforementioned teachings of "including a secure element that provides one or more of the protected features" sufficiently taught, suggested, and/or disclosed in BOWER because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of facilitating "a user's fingerprint, voice, retina, capillaries, face, andor the like may be detected and then used to authenticate, before authorizing payment or granting access to the device, a user of a cell phone, smart phone, or other device containing secure information". (BOWER: par. [0002]). 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is rejected as being unpatentable over LI and BOWER. Claim 5 is a dependent claim that directly depends upon parent claim 4, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 4 and 1, the combined disclosures and teachings of LI and BOWER taken together render obvious the claimed subject matter of claim 5 as follows and as explained below.
Regarding and as per CLAIM 5, a biometric authorised device as claimed in claim 4, wherein the secure element is for financial transactions and one of the protected features is access to the secure element for the purpose of carrying out a financial transaction. Reference (LI: doesn't expressly and explicitly recite is for financial transactions --- however BOWER: clearly discloses, teaches, and/or suggests the feature -- "sensitive data may be stored and retrieved from a secure element included in, or coupled to, the user equipment" par. [0025] or "secure element 104 may be further coupled to a sensor interface 106, which may interface one or more biometric sensors 108" par. [0029] or "secure element 104 may comprise a tamper-resistant platform (for example, a secure microcontroller including memory) that can securely host applications, store sensitive data, keys, andor the like[; f]or example, apparatus 100 may include secure element 104, which may take the form of a so-called secure smart card (for example, EMV smart card and the like)" par. [0030] or "secure element" pars. [0008]-[0009], [0012], [0021], [0031], [0033]-[0036], [0040], [0042], [0044]-[0047], [0052], [0060], [0062], [0065], [0101] where "subject matter disclosed herein may be used to provide authentication of transactions on for example credit cards, debit cards, including chip based technology such as so-called smart cards[; w]hen this is the case, application unit 406 may be implemented as disclosed herein or may be a tailored application unit[; h]owever, in this example use case, the sensor may be provided by a third party, such as a shop or merchant, and the obtained biometric data may be sent to the chip 100 (which may be on the credit card and inserted into an appropriate card slotreader or connecting unit)[; u]pon receiving the sensor data (which may comprise OCT data although other types of biometric data may be used as well) and a desired transaction" par. [0064]), [See Remarks Below]; (LI: discloses "protect against unauthorized use of wireless communications" par. [0008] or "vehicle protection mechanism" par. [0065] and "a storage device having stored therein an electronic image of a fingerprint of an individual authorized to conduct a transaction[; a] finger, of a person conducting the transaction, is scanned to form electronic data signals corresponding to an electronic representation of the fingerprint[; t]he stored electronic image is compared with the electronic data signals corresponding to the image fingerprint of the person conducting the transaction[; t]he transaction is authorized only when the electronic data signals corresponding to the image fingerprint of the person conducting the transaction substantially correlate with the stored electronic image of the fingerprint of the individual authorized to conduct the transaction[;] the electronic data signals corresponding to the image of the fingerprint of the person conducting the transaction are transmitted over the encrypted communication link to a remote comparator which compares the stored electronic image with the electronic data signals corresponding to the image of the fingerprint of the person conducting the transaction" par. [0005]) 
With respect to above-noted claimed element "for financial transactions" which is disclosed by BOWER: the teachings and/or suggestions within the disclosure of LI thus far relied upon fails to BOWER: par. [0002]). 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is rejected as being unpatentable over LI and BOWER. Claim 10 is an independent claim. LI and BOWER disclose and render obvious as previously combined the claimed subject matter of claim 10 as follows and as explained below.
Regarding and as per CLAIM 10, a method for protecting a biometric authorised device having a biometric sensor, a processing unit for receiving an output signal from the biometric sensor and a secure element with one or more protected features, wherein access to the one or more protected features of the secure element of the device is enabled in response to identification of an authorised user via biometric data supplied through the biometric sensor to the processing unit, the method comprising: Reference (LI: discloses "the method involves a further security feature to avoid use of a stolen fingerprint token" par. [0011] and "authentication methods employing biometric information (e.g., fingerprints) to guarantee non-fraudulent use of wireless telephones or cellular mobile phones" par. [0002] or "biometric "challenge-response" authentication scheme of this invention preferably employs a central authentication platform serving several or all MSCs and wireless phones" par. [0012] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067] and "fingerprint capturing module 101" par. [0019] and "fingerprint capturing device ("FCPD") 101 (such as that described in U[; s][; p]rovisional Application No. 60/025,949) with an on-board CPU for processing and comparison of the captured fingerprint image" par. [0019] or "[f]CPD 101 is integrated directly within the casing of a conventional wireless telephone or other communication source[; t]he only distinction being the presence of a fingerprint capture window on the side of the telephone and accessing imager 417[;] a single integrated circuit provides most of the functions of FCPD 101 and telephone 102[; t]hese functions include, for example, CPU 401, memory 404, and telecom functions 413[; a]s functions from both FCPD 101 and telephone 102 arc provided on the same chip, interface port 402 and connection line 407 arc not required" par. [0049]); (LI: doesn't expressly and explicitly recite and a secure element --- however BOWER: clearly discloses, teaches, and/or suggests the feature -- "sensitive data may be stored and retrieved from a secure element included in, or coupled to, the user equipment" par. [0025] or "secure element 104 may be further coupled to a sensor interface 106, which may interface one or more biometric sensors 108" par. [0029] or "secure element 104 may comprise a tamper-resistant platform (for example, a secure microcontroller including memory) that can securely host applications, store sensitive data, keys, andor the like[; f]or example, apparatus 100 may include secure element 104, which may take the form of a so-called secure smart card (for example, EMV smart card and the like)" par. [0030] or "secure element" pars. [0008]-[0009], [0012], [0021], [0031], [0033]-[0036], [0040], [0042], [0044]-[0047], [0052], [0060], [0062], [0065], [0101] where "subject matter disclosed herein may be used to provide authentication of transactions on for example credit cards, debit cards, including chip based technology such as so-called smart cards[; w]hen this is the case, application unit 406 may be implemented as disclosed herein or may be a tailored application unit[; h]owever, in this example use case, the sensor may be provided by a third party, such as a shop or merchant, and the obtained biometric data may be sent to the chip 100 (which may be on the credit card and inserted into an appropriate card slotreader or connecting unit)[; u]pon receiving the sensor data (which may comprise OCT data although other types of biometric data may be used as well) and a desired transaction" par. [0064]), [See Remarks after Claim 4 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (LI: discloses "protect against unauthorized use of wireless communications" par. [0008] or "vehicle protection mechanism" par. [0065] and "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified (rather than simply the caller's phone number) to the call control entity or the recipient for call screening or other authentication purposes[; i]ndeed, both the caller-ID and the terminal-ID can be jointly authenticated for an even higher level of security in phone networks" par. [0062] or "to ensure secure access to a vehicle with a wireless security system" par. [0063] or "[i]f all tests are passed, access to the automobile is permitted" par. [0066] and "using personal biometric information, like fingerprints" par. [0035] or "the invention may rely on biometric information other than fingerprints[; e]xamples of such alternative biometric information include, but are not limited to, a user's voice, personal information, photograph, hand shape, and retina" par. [0067]) 
• 10 ¶ 2 • storing, on the device, data based on output signals received from users identified as authorised users; when a new output signal is received, comparing, on the device, the new output signal of the biometric sensor with the stored data and determining whether the output signal is identical to one or more of the earlier signals; and not enabling access to the one or more protected features of the secure element if the comparison finds that the output signal is identical to one of the earlier output signals. Reference (LI: discloses "matching may be employed at a central location on the network, at the personal wireless device, or both" par. [0009] or "[m]atching may involve separate matching steps at both the source and the central authentication node" par. [0010] or "[f]CPD 101 compares the generated token with the token it received from the CAS 106 at a conditional branch point 309[; i]f they do not match, the call is blocked at a step 315[;] whenever a call is blocked the token sent by FCPD 101 of the caller's fingerprint, can be forwarded via MSC 103 through CAS 106 and specially stored for later-criminal investigation of fraudulent phone use (step 318)[; i]f they match, the token received from CAS 106, or [] both tokens (including the one generated at the phone), is used to decrypt the challenge sent from CAS 106 in a step 310 (begin FIG. 3B)" par. [0038] or "[c]AS 106 compares the token generated from the user's fingerprint captured and sent by FCPD 101 to one or more stored in its database 107 at column 202[; i]f these tokens do not match, the call is blocked, again at step 315" par. [0040] or "[c]AS 106 compares the token received from FCPD 101 with one or more stored tokens which were previously received from FCPD 101 and CK 202[; t]hese previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] or "[c]AS 106 must be able to generate and compare challenges, access a database of fingerprint based tokens, and communicate" par. [0054] or "wirelles and traditional wired phones that have the built-in capacity to capture/compare fingerprint information and communicate with an MSC for authorization can allow the caller to be personally identified" par. [0062] or "the encrypted challenge and the stored fingerprint token are sent to the source where the stored and source fingerprints are compared[; i]f they match, one of the fingerprints is used to decrypt the encrypted challenged[; t]he now decrypted challenge and the source fingerprint data arc then sent back to the automobile where the decrypted challenge is confirmed and the source and stored fingerprints are again compared" par. [0066] and "[m]CKD 107 includes a column 204 for storing recently received tokens from FCPD 101" par. [0026] or "previously received tokens arc preferably those stored in column 204 of database table 107" par. [0041] and "the user gives his/her fingerprint to the FCPD 101 and this is used to generate token[; i]n certain variations, step 308 can be performed at any point after step 301 and the generated token stored in a memory 404 (FIG. 4)" par. [0038] and "[a]nytime that a received token exactly matches one of the tokens stored in column 204, the call may be blocked" par. [0026] or "[i]f it is found that the most recently received token exactly matches one of the tokens stored in columns 202 and 204 of database 107, the call is blocked at step 315" par. [0041] and "it is exceedingly rare that any two finger imprints from a given user will be identical[; r]ecognizing this, the method may require the following: (a) determining whether the source fingerprint data is identical to one or more instances of sample fingerprint data previously received; and (b) if the source and any one of the instances of the sample fingerprint data are identical, preventing the call from being completed" par. [0011] or "[i]f the most current token sent from the user is identical to any token from this list, the call is also blocked, since this may indicate the interception of a particular token sent from user to CAS 106 and used illegally" par. [0024]) 
    
        
            
                                
            
        
    


Response to Arguments
Regarding prior art anticipation rejections under 35 U.S.C. § 102, the Applicant's arguments submitted March 4 , 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed December 14, 2020 (hereinafter "Final Correspondence") have been fully considered but are not persuasive and/or are moot in view of the new grounds of rejection which were necessitated by Applicant's Amendment. Further to the December 14, 2020 Final Correspondence, the new grounds of rejection are fully set forth above under the 35 U.S.C. § 102 heading as applied to the herein examined current claims. 
• The Applicant argued: 

"[] The Applicant therefore has amended the independent claims to clarify that the authentication steps take place on a single device. [N]either Li nor Bower disclose or suggest a biometric authorized device arranged to compare the output of a biometric sensor with stored data based on earlier output signals for authorized users and determine whether the output signal is identical to one or more of the earlier output signals, wherein the biometric authorized device is arranged so as not to enable access to protected features of the device if the comparison finds that the output signal is identical to an earlier output signal. The Applicant thus asserts that the independent claims as amended, and the dependent claims thereon, are patentable over the cited references. " 
(REMARKS [as abridged], pp. 6-7). 
However, the above-quoted arguments are not persuasive. Furthermore, the Office respectfully submits that above-quoted arguments are moot in view of the new grounds of rejection which were necessitated by Applicant's amendment submitted March 4 , 2021. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. '[T]he "invention" is what is claimed'. Zoltek Corp. v. United States, 672 F.3d 1309, 1318, 102 USPQ2d 1001, 1008 (Fed. Cir. 2012). The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. When attributed their proper interpretation and with regard to the above-argued features, the pending claims as currently drafted read on the prior art cited by the Office, and therefore the prior art discloses those features. In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s) (i.e., are not required to present by the broadest reasonable interpretation of the rejected claim(s)). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For example, the claims do not recite "steps take place on a single device" or "a single device". Moreover, LI discloses the feature as detailed above. The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 102 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20020059523 A1 by Bacchiaz, John David et al. discloses Biometric key.
USPGPub No. US 20120079273 A1 by Bacchiaz; John David et al. discloses Biometric Key.
USPAT No. US 5995630 A to Borza; Michael Andrew discloses Biometric input with encryption.
USPAT No. US 6084977 A to Borza; Stephen J. discloses Method of protecting a computer system from record-playback breaches of security.
USPAT No. US 6721891 B1 to Borza; Stephen J. discloses Method of distributing piracy protected computer software.
USPGPub No. US 20110109431 A1 by Bragagnini; Andrea et al. discloses METHOD AND SYSTEM FOR COMMUNICATING ACCESS AUTHORIZATION REQUESTS BASED ON USER PERSONAL IDENTIFICATION AS WELL AS METHOD AND SYSTEM FOR DETERMINING ACCESS AUTHORIZATIONS.
USPGPub No. US 20100253470 A1 by Burke; Christopher John discloses Transmitter For Transmitting A Secure Access Signal.
USPGPub No. US 20100296708 A1 by Burke; Christopher John discloses CARD DEVICE SECURITY USING BIOMETRICS.
USPGPub No. US 20080229400 A1 by Burke; John Christopher discloses Remote Entry System.
USPGPub No. US 20130169541 A1 by Cabos; Ralf et al. discloses AERONAUTICAL INPUT/OUTPUT DEVICE WITH BIOMETRIC IDENTIFICATION MEANS.
USPGPub No. US 20120296476 A1 by Cale; Richard John et al. discloses ENVIRONMENTAL CONTROL METHOD AND SYSTEM.
USPGPub No. US 20160335426 A1 by CHERRY; PETER et al. discloses PERSONAL IDENTIFICATION SYSTEM AND METHOD.
USPGPub No. US 20150206148 A1 by Cherry; Peter et al. discloses SYSTEM AND METHOD FOR FRAUD PREVENTION.
USPGPub No. US 20170132888 A1 by Conlon; Daniel James et al. discloses INTRUDER DETECTION DEVICES, METHODS AND SYSTEMS.

USPGPub No. US 20050012592 A1 by Debelleix, Olivier discloses Device and method of recognising at least one individual, the corresponding access control device and system and applications thereof.
USPGPub No. US 20110113664 A1 by Delgado Acarreta; Raul discloses AUTHENTIFICATION AND AUTHORIZATION DEVICE.
USPGPub No. US 20040162987 A1 by Doyle, Ronald P. et al. discloses Method, system and program product for auditing electronic transactions based on biometric readings.
USPGPub No. US 20020024419 A1 by Dunn, Christopher S. discloses Method of detecting authorised biometric information sensor.
USPAT No. US RE41198 E to Dunn; Christopher S. discloses Method of detecting authorised biometric information sensor.
USPGPub No. US 20110040574 A1 by Fung; Ho Chung Nicholas et al. discloses Health Monitoring System with Biometric Identification.
USPGPub No. US 20010014167 A1 by GIFFORD, MAURICE M et al. discloses SECURITY CHECK PROVISION.
USPGPub No. US 20100171589 A1 by Haberli; Andreas discloses ACCESS CONTROL SYSTEM, AND CLOSING MECHANISM.
USPGPub No. US 20100052853 A1 by Hilton; David Gareth discloses CONTROLLING AN ELECTRONIC DEVICE BY WAY OF A CONTROL DEVICE.
USPGPub No. US 20050055560 A1 by Kendon, Michael discloses Portable storage device for storing and accessing personal data.
USPGPub No. US 20040203594 A1 by Kotzin, Michael et al. discloses Method and apparatus for signature validation.
USPGPub No. US 20030195935 A1 by Leeper, Kim discloses System and method for authenticating electronic documents.
USPAT No. US 6219793 B1 to Li; Yang et al. discloses Method of using fingerprints to authenticate wireless communications.
USPGPub No. US 20040139332 A1 by Lim, Boon Lum discloses Portable biodata protected data storage unit.

USPGPub No. US 20050151620 A1 by Neumann, Michael discloses Household appliance with a biometric person-identifying device.
USPGPub No. US 20030066882 A1 by Ross, William Leslie discloses Identification system.
USPGPub No. US 20160050213 A1 by Storr; James Robert discloses SYSTEM, METHOD, COMPUTER PROGRAM AND DATA SIGNAL FOR THE PROVISION OF A PROFILE OF IDENTIFICATION.
USPGPub No. US 20150336270 A1 by STORR; James Robert discloses SYSTEM, METHOD, COMPUTER PROGRAM AND DATA SIGNAL FOR THE REGISTRATION, MONITORING AND CONTROL OF MACHINES AND DEVICES.
USPAT No. US 6035403 A to Subbiah; Subramanian et al. discloses Biometric based method for software distribution.
USPGPub No. US 20040151353 A1 by Topping, Catherine discloses Identification system.
USPGPub No. US 20050111709 A1 by Topping, Catherine discloses Identification system.
USPGPub No. US 20040021636 A1 by Venn, Stuart Bruce et al. discloses Computer-type peripherals.
USPGPub No. US 20030154382 A1 by Vicard, Dominique discloses User authentication method and system.
USPGPub No. US 20170228525 A1 by WAJS; Andrew Augustine et al. discloses ACCESSING A SECURED SOFTWARE APPLICATION.
USPGPub No. US 20170091595 A1 by WANG; Fei et al. discloses METHOD, APPARATUS AND SYSTEM FOR BIOMETRIC IDENTIFICATION.
USPGPub No. US 20020016913 A1 by Wheeler, Lynn Henry et al. discloses Modifying message data and generating random number digital signature within computer chip.
USPGPub No. US 20190034911 A1 by WILSON; Robert discloses BIOMETRIC READER IN CARD.
USPGPub No. US 20170063549 A1 by ZWART; Klaas et al. discloses Portable Biometric-based Identity Device.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        03/14/2021